Valid contracts may undoubtedly be made between master and servant, requiring the latter to give notice of an intention to quit a certain time before leaving, and that, in default thereof, he shall forfeit all wages that may be due him; but the forfeiture is not incurred and does not apply in cases where the breach is involuntary on his part, or is occasioned by causes over which he has no control (Fuller v. Brown, 11 Met. 440, Hughes v. Wamsutta Mills, 11 Allen 201, Harrington v. Iron Works Co.,119 Mass. 82); nor is such a contract binding upon a minor. Lufkin v. Mayall, 25 N.H. 82; Derocher v. Continental Mills, 58 Me. 217 — S.C., 4 Am. Rep. 286; Vent v. Osgood, 19 Pick. 572; Gaffney v. Hayden,110 Mass. 137; Medbury v. Watrous, 7 Hill, N.Y., 110; Whitmarsh v. Hall, 3 Denio 375; *Page 134 
Thomas v. Dike, 11 Vt. 273; Ray v. Haines, 52 Ill. 485; Baylis v. Dineley, 3 M.  S. 477; Fisher v. Mowbray, 8 East 330.
The plaintiff is therefore entitled to so much compensation as, under all the circumstances, she reasonably ought to have, without any deduction of damages for the breach of the contract on her part; in other words, her claim is to be heard and determined as if no such contract had been made.
Exception sustained.
STANLEY, J., did not sit: the others concurred.